Citation Nr: 0918235	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with interstitial fibrosis, claimed 
as a result of asbestos exposure.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1949 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

In a January 2007 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's decision to 
the Court and in an Order dated in June 2008, the Court 
ordered that the joint motion for remand (Joint Motion) be 
granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  In 
October 2008, the Board remanded the claims in order for the 
RO to obtain records from the Lake Havasu VA Clinic dated 
from 2002 to the present.  Records from that facility dated 
in May 2001 were associated with the claims file.  In 
February 2009, Lake Havasu VA Clinic's parent facility 
responded that there were no records available for the period 
January 2002 to the present.  38 C.F.R. § 3.159(c)(2).  
Therefore, the Joint Motion has been addressed and VA has 
substantially complied with the Board's October 2008 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  COPD with interstitial fibrosis has not been shown to be 
casually or etiologically related to service.

3.  CAD has not been shown to be casually or etiologically 
related to service, nor can it be presumed to have been 
incurred therein.


CONCLUSIONS OF LAW

1.  COPD with interstitial fibrosis (asbestosis) was not 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  CAD was not incurred during active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in June 2004.  The letter 
addressed all of the notice elements, to include those 
specific to a claim based on exposure to asbestos, and was 
sent prior to the initial unfavorable decision by the AOJ in 
August 2004.  In a June 2006 letter, the Veteran was provided 
with notice that addresses the relevant rating criteria and 
effective date provisions.  Any defect in the timing of the 
notice was harmless error as service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  Although the June 2004 VCAA 
letter indicated that the Veteran's service treatment records 
might have been destroyed in the fire at the Records 
Management Center in St. Louis in 1973, the Board notes that 
in July 2004, the National Personnel Records Center provided 
photocopies of the Veteran's service treatment and personnel 
records because the originals were moldy and brittle and 
could not be mailed.  There was no indication that any of the 
Veteran's service records had been destroyed.  In fact, both 
his entrance and separation examinations are of record.  
Additionally, the Veteran mailed copies of his service 
records that he had in his possession along with his May 2004 
claim.  Thus, the Board concludes that the RO's actions 
constitute a "reasonably exhaustive search" of all available 
options and the duty to assist the Veteran with regard to 
obtaining his service treatment records through its actions.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 
Vet. App. 619, 620 (1992); Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  

The Board acknowledges that the Veteran has not had VA 
examinations specifically for his claims for COPD and CAD.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  As will be discussed more 
thoroughly below, the Board concludes an examination is not 
needed for the aforementioned claims because there is no 
corroborative evidence of an in-service exposure to asbestos 
besides the Veteran's own statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Further, no competent evidence has been submitted to indicate 
that COPD and CAD are associated with an established event, 
injury, or disease in service or during the presumptive 
period.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some causal connection between his disability 
and his military service").  Accordingly, it was not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claims for COPD and CAD in this case.  
38 C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


BACKGROUND

The Veteran claims that his current COPD with interstitial 
fibrosis (asbestosis) and CAD stems from asbestos exposure 
during active duty.  The Veteran specifically alleges in a 
May 2004 statement and also in a February 2005 statement that 
he was exposed to asbestos on the John Pope Ship in 1950, 
while in transport to Korea.  He claims that he was exposed 
to asbestos while scraping and painting the ship, 
specifically the boiler room.  The Veteran also claims 
exposure to asbestos in the motor pools when repairing 
vehicle brakes and mufflers.  He contends in his May 2004 
claim for VA benefits that his lung and heart disabilities 
began in October 2000.  

The Veteran's service personnel records indicate that he 
served as a cannoneer during active duty in Korea.  The 
service treatment records are absent for complaints, 
diagnoses, or treatment of any lung or heart problems.  The 
September 1949 enlistment report of medical examination lists 
the Veteran's lungs, chest, and heart as having no 
significant abnormalities.  Additionally, the Veteran did not 
report any lung or heart conditions on the September 1949 
report of medical history.  The October 1952 separation 
report of medical examination describes the Veteran's lungs 
and chest, and heart as normal.  There is no evidence of CAD 
within one year of the Veteran's separation from service. 

The Veteran's file contains private medical records from 
March 2000 to December 2005.  These private medical records 
reflect a diagnosis of asbestosis.  The first indication of 
an asbestosis-related condition is in a March 2000 x-ray 
report from a private medical facility, which reflects the 
impression of COPD with interstitial fibrosis and bullous 
emphysema.  (The Board notes that interstitial fibrosis is a 
characteristic of asbestosis.  Dorland's Illustrated Medical 
Dictionary, 30th Ed.)  On an October 2000 treatment report 
for pneumonia and artrial fibrillation, it was noted that the 
Veteran retired in 1995 after twenty three years in the 
heating and air conditioning business, where he reported lots 
of exposure to asbestos.  

The private medical records also include diagnoses of CAD 
from 2000 to 2005.  The first diagnosis of CAD is noted in an 
August 2000 private medical report.  The etiology of CAD is 
not noted in the Veteran's medical records.

Additionally, VA records dated from 2006 to 2009 contain a 
December 2008 pulmonary consult wherein the Veteran reported 
that he was an ex-cigarette smoker, who previously averaged 
two to three packs of cigarettes daily and smoked for 45 
years, stopping 16 years prior.  He also worked in the 
heating and air conditioning repair system for over 30 years.  
The Veteran reported that he was exposed to asbestos on a 
regular basis and was told that he had findings on a previous 
chest CT consistent with asbestos exposure.  The assessment 
was COPD.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), the disease must have become manifest 
to a degree of 10 percent or more within 1 year from date of 
separation from service.  38 C.F.R. § 3.307(a)(3).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  

Paragraph (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Paragraph (d) states that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (f) indicates that some of the major occupations 
involving exposure to asbestos include mining; milling; work 
in shipyards; insulation work; demolition of old buildings; 
carpentry and construction; manufacture and servicing of 
friction products, such as clutch facings and brake linings; 
and manufacture and installation of products, such as roofing 
and flooring materials, asbestos cement sheet and pipe 
products, and military equipment.  

Paragraph (g) notes that high exposure to asbestos and high 
prevalence of disease have been noted in insulation and 
shipyard workers.  During World War II, several million 
people employed in U.S. shipyards and U.S. Navy veterans were 
exposed to chrysotile products as well as amosite and 
crocidolite since these varieties were used extensively in 
military ship construction.  

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

In this case, the record shows that the RO complied with M21-
1MR procedures.  The RO sent the Veteran a letter in June 
2004 requesting dates and places that the Veteran was exposed 
to asbestos in service, the method of exposure, the names of 
other service persons with him at the time of exposure, his 
organization and rank at the time of each exposure, his 
complete employment history pre-and post-service, and medical 
evidence that shows the diagnosis of the disease caused by 
asbestos.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for COPD or 
CAD.  As previously noted, the Veteran's service treatment 
records are devoid of any complaints, diagnoses, or treatment 
for any lung or heart conditions.  Moreover, the first 
diagnoses pertaining to the claims were not until decades 
after service.  

As a preliminary matter, the Board acknowledges the medical 
evidence indicating that the Veteran has a pulmonary 
disability related to exposure to asbestos.  The Veteran's 
private medical records (specifically March 2000-June 2001) 
contain diagnoses of interstitial fibrosis (asbestosis), 
pleural effusions, fibrosis, which are all noted in M21-1MR 
to be potential results of inhalation of asbestos fibers.  
Additionally, the medical records contain evidence of 
parenchymal lung disease, specifically, dyspnea (specifically 
noted in August 2000) and emphysema (specifically noted in 
March 2000).  However, there is no persuasive evidence that 
these findings are related to asbestos exposure during 
service.  

In this regard, the service personnel records indicate that 
the Veteran served as a cannoneer during active duty while in 
Korea, a position not typically associated with exposure to 
asbestos.  Additionally, there is no objective evidence that 
the Veteran was exposed to asbestos while repairing military 
vehicle brakes/mufflers or when painting/scraping the ship.  
Although the Veteran is competent to report that he helped 
paint and scrape the ship and repaired military vehicles, the 
Veteran is not competent to report that he was exposed to 
asbestos from these activities as he does not have the 
requisite knowledge to make this determination.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998).  Further, there is no indication by 
objective evidence of exposure to asbestos during service.  
Thus, exposure to asbestos during service has not been shown.

However, there is persuasive evidence that the Veteran had 
significant post service exposure to asbestos.  The Board 
finds it significant that the Veteran reported to two 
separate doctors on two different occasions that he had lots 
of exposure to asbestos during a 23 to 30 year career in the 
heating and air conditioning repair business.  Importantly, 
neither record mentioned any exposure to asbestos while in-
service.  Because these records were generated with a view 
towards ascertaining the Veteran's then-state of physical 
fitness and specifically pertain to his claims, they are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
also Lilly's: An Introduction to the Law of Evidence, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care). 

Moreover, there is no competent medical evidence directly 
relating COPD or CAD to service to include claimed asbestos 
exposure.  Although the Veteran asserts that his disabilities 
are related to his service, he as a layperson is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, his statements pertaining to etiology do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.  

In conclusion, there is no credible evidence showing that the 
Veteran suffered an injury or disease in service (i.e., 
exposure to asbestos).  Further, there is no competent 
medical evidence that the current disabilities, COPD with 
asbestosis and CAD, are related to service.  Without 
persuasive evidence of nexus between service and COPD with 
asbestosis or CAD, service connection must be denied.  
Therefore, the Veteran is not entitled to service connection 
for COPD with interstitial fibrosis (asbestosis) or CAD as a 
result of asbestos exposure.  Additionally, the evidence does 
not support service connection by a presumptive basis because 
there is no competent medical evidence showing that CAD 
manifested itself to a degree of 10 percent or more within 
one year from the date of his separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Accordingly, entitlement to 
service connection for COPD with asbestosis and CAD due to 
asbestos exposure is denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for COPD with interstitial 
fibrosis (asbestosis), claimed as a result of asbestos 
exposure, is denied.

Entitlement to service connection for CAD, claimed as a 
result of asbestos exposure, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


